Case 1:19-cv-00183-ACK-WRP Document 58 Filed 04/14/20 Page 1 of 12   PageID #: 598



   Alan Alexander Beck
   Law Office of Alan Beck
   2692 Harcourt Drive
   San Diego, CA 92123
   (619) 905-9105
   Hawaii Bar No. 9145
   Alan.alexander.beck@gmail.com

   Stephen D. Stamboulieh
   Stamboulieh Law, PLLC
   P.O. Box 4008
   Madison, MS 39130
   (601) 852-3440
   stephen@sdslaw.us
   MS Bar No. 102784
   *Admitted Pro Hac Vice
   Attorneys for Plaintiffs
   ANDREW TETER & JAMES GRELL

                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAII

   ANDREW TETER and JAMES               ) Civil No. 1:19-cv-00183 ACK-WRP
   GRELL                                )
                                        )
          Plaintiffs,                   )
                                        ) REPLY TO DEFENDANTS’ OPPO-
   v.                                   ) SITION TO PLAINTIFFS’ MOTION
                                        ) FOR SUMMARY JUDGMENT;
   CLARE E. CONNORS, in her             ) CERTIFICATE OF SERVICE
   Official Capacity as the Attorney    )
   General of the State of Hawaii and AL)
   CUMMINGS in his Official Capacity )         HEARING: April 28, 2020 11AM
   as the State Sheriff Division        )      TRIAL: June 16, 2020 9AM
   Administrator                        )      JUDGE: Hon. Alan C. Kay
                                        )
          Defendants.                   )
   _______________________________)
           PLAINTIFFS’ REPLY TO DEFENDANTS’ OPPOSITION TO
               PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
Case 1:19-cv-00183-ACK-WRP Document 58 Filed 04/14/20 Page 2 of 12          PageID #: 599



                                    I.    Introduction

         Defendants’ Opposition to Plaintiffs’ Motion for Summary Judgment has

   largely already been briefed by Plaintiffs in Plaintiffs’ Response to Defendants’

   Motion for Summary Judgment [See ECF No. 50, 51]. In order to not burden the

   record, Plaintiffs incorporate the arguments made within their Opposition to

   Defendants’ Motion for Summary Judgment as if made herein.

         As an initial matter, Defendants’ Concise Statement of Material Facts in

   Opposition and responses to Plaintiffs’ Concise Statement are not defendable.

   Defendants denied everything except that butterfly knives are banned; that Lt.

   Nagamine (that Defendants’ witness) testified that an “arm could be anything”; and

   then partially admitted where butterfly knives are illegal. See ECF# 53, pp.2-4. The

   remaining statements were denied because “Defendants are without knowledge” or

   some variation. These are illegitimate responses. Defendants took no discovery or

   depositions in this case.

         Plaintiffs included Declarations in their complaint and set forth various

   relevant facts in the concise statement and Defendants have produced no competent

   summary judgment evidence to dispute those facts. Because Defendants have had

   ample opportunity to attempt to dispute those facts, the Court should treat these

   spurious denials as undisputed pursuant to Rule 56(e)(2).

                        II.    Response to Defendants’ Opposition


                                            1
Case 1:19-cv-00183-ACK-WRP Document 58 Filed 04/14/20 Page 3 of 12            PageID #: 600



         Defendants wrongfully assert that Plaintiffs’ only claim is a “facial challenge

   to the constitutional validity of HRS § 134-53.” See Opposition, p. 52, ECF# 52,

   PageID# 478. In fact, Plaintiffs brought this challenge “as-applied and facial[ly] …

   to the applicable Hawaii laws which prevent them from owning butterfly knives.”

   See Complaint, ¶ 26, ECF# 1, PageID# 7. See also Id., ¶¶ 105, 112.

         Defendants devote a small portion of their Opposition discussing where the

   butterfly knife originated. 1 Both the Plaintiffs’ Expert and the Defendants’ witness

   state it was invented in the Philippines. See Plaintiffs’ Concise Statement of Facts,

   ECF #34, ¶ 16, PageID# 187. Defendants appear to dispute that, but in any event,




   1
    Curiously, the next case cited by Defendants adopted the position that the butterfly
   knife originated in the Philippines: “The subject knife of this lawsuit, the Balisong
   or ‘butterfly’ knife, originated in the Philippines several hundred years ago.
   Although varied in style and design, the Balisong is basically a folding knife with a
   split handle. In the closed position, the two halves of the handle enclose the blade.”
   Taylor v. McManus, 661 F. Supp. 11, 13 (E.D. Tenn. 1986) reversed and injunction
   set aside by Taylor v. United States, 848 F.2d 715, 720 (6th Cir. 1988)).
   In the reversal, it is made obvious that the butterfly is not a switchblade because
   butterfly knives would be allowed to be imported (notwithstanding the Federal Anti-
   Switchblade Act because “The government indicated that had the knives been
   ‘designed with a single-edge blade and were primarily used for utilitarian purposes’
   rather than ‘double-edged stiletto-style blades’…” Id. If this case stood for the
   proposition that butterfly knives are switchblades, then the 6 th Circuit would have
   held differently, and the government wouldn’t have admitted they allow importation
   of certain butterfly knife designs.


                                             2
Case 1:19-cv-00183-ACK-WRP Document 58 Filed 04/14/20 Page 4 of 12           PageID #: 601



   the origin of the knife is immaterial to whether Hawaii can ban the butterfly knife

   and whether the butterfly knife receives Second Amendment protection.2

         Defendants’ citation to Crowley Cutlery Co. v. United States, 849 F.2d 273,

   278 (7th Cir. 1988) does say that switchblades are more dangerous than regular

   knives “because they are more readily concealable and hence more suitable for

   criminal use.” However, in the context of this case, the Court appears to be making

   a distinction in that plaintiff’s argument, that the government would have to ban all

   knives, “including [the court supposes] the plastic knives provided on airlines and

   in prison cafeterias.” Id. That court does not appear to state that switchblades are

   more dangerous than folding knives, or butterfly knives, or pocketknives, but instead

   more dangerous than say, a kitchen knife because a kitchen knife would be more

   difficult to conceal.

         Defendants next citation to United States v. Nelsen, 859 F.2d 1318, 1320 (8th

   Cir. 1988) again relates to switchblades only. It should also be noted that this is a

   pre-Heller case that declined the defendant’s invitation to conduct a true Second

   Amendment analysis, because at that time, cases held the Second Amendment


   2
    The Defendants also cite to a September 12, 2019 alleged stabbing of Devy Gaorian
   by Jhovany Corpuz and a link which purports to stand for the proposition that the
   aggressor used a butterfly knife. This is clearly hearsay under FRE 801 and should
   be excluded under FRE 802. Defendants then link to a second source which is
   behind a paywall and did not attach any of the documents. The defendant in that
   matter appears to be set for trial on June 1, 2020.

                                             3
Case 1:19-cv-00183-ACK-WRP Document 58 Filed 04/14/20 Page 5 of 12           PageID #: 602



   protected militia activity and “Nelsen has made no arguments that the [switchblade

   Act] would impair any state militia…” Id. Again, Defendants cite to Taylor v.

   McManus trying to analogize switchblades and butterfly knives, but Taylor held

   otherwise (before it was reversed by the 6th Circuit as discussed supra). In fact,

   Nelsen actually cites to Taylor “finding ‘butterfly’ knives not covered by the

   [switchblade] Act.” Id.

         Defendants’ multiple attempts to analogize switchblades and butterfly knives

   cannot pass muster. This Court needs to look no further than the Supreme Court of

   Hawaii’s opinion in In re Interest of Doe, 73 Haw. 89, 828 P.2d 272 (1992). In that

   case, the Supreme Court of Hawaii analyzed the Taylor case and held that the

   butterfly knife was not prohibited under Hawaii’s ban on switchblades and that the

   butterfly knife was not a knife “which [blade] opens automatically … by operation

   of inertia, gravity, or both[.]”. Id. Because a butterfly knife isn’t the same as a

   switchblade, attempts to equate them as equal fail.

         Defendants take issue with Plaintiffs’ reliance on State v. Montalvo, 162 A.3d

   270 (2017) because “the case did not involve possession of a machete, but the illegal

   brandishing of a weapon.” See Opposition, p. 17, [PageID # 493]. This is not an

   entirely accurate statement. Montalvo answered his front door with a machete in his

   hand. Id. at 307. He was charged with the unlawful possession of a weapon and




                                             4
Case 1:19-cv-00183-ACK-WRP Document 58 Filed 04/14/20 Page 6 of 12               PageID #: 603



   possession of a weapon for an unlawful purpose. Id. The Supreme Court of New

   Jersey stated:

         We need only observe that the Second Amendment protects the right of
         individuals to possess weapons, including machetes, in the home for
         self-defense purposes. [citing Heller]. Thus, Montalvo had a
         constitutional right to possess the machete in his home for his own
         defense and that of his pregnant wife.
   State v. Montalvo, 229 N.J. 300, 322-23, 162 A.3d 270, 283-84 (2017). The New

   Jersey court did not delve into whether Montalvo could have grabbed a kitchen knife,

   or any other knife, and did not attempt to articulate some different class of knives

   which Montalvo could have used. Montalvo used a machete and the court found it

   protected by the Second Amendment.

         Defendants argue that butterfly knives are dangerous and unusual because

   butterfly knives are used for offensive purposes. See Opposition, p.6. Yet handguns,

   which can also be used for offensive purposes are specifically protected under

   Heller. Defendants’ dangerous and unusual argument is predicated on this Court

   finding that a butterfly knife is as dangerous and unusual as “machine guns,

   silencers, and directional mines…” See Opposition, p. 7. But, as Justice Alito

   opined in his concurrence, “[a]s the per curiam opinion recognizes, this is a

   conjunctive test: A weapon may not be banned unless it is both dangerous and

   unusual.” Caetano v. Massachusetts, 136 S. Ct. 1027, 1031 (2016) (Alito., J.

   Concurrence). Defendants’ position that butterfly knives are “unusual” is belied by

   the fact that a supermajority of states do not ban butterfly knives. And, the legislative
                                               5
Case 1:19-cv-00183-ACK-WRP Document 58 Filed 04/14/20 Page 7 of 12            PageID #: 604



   history states that “stores openly sell, and minors can readily purchase, butterfly

   knives…” See Opposition, p. 11. This is before the ban went into effect in 1999,

   but there can be no serious dispute that even in Hawaii before the ban, butterfly

   knives were common.

         But if this Court were to consider Defendants’ misplaced dangerous and

   unusual argument, it is worthy of its own analysis. The misuse of this historical term

   has even been applied to baseball bats. People v. Liscotti, 219 Cal. App. 4th Supp.

   1, 162 Cal. Rptr. 3d 225, 2013 Cal. App. LEXIS 706, 2013 WL 4778660. If the

   Second Amendment does not apply to a baseball bat because it is too dangerous then

   the Second Amendment has no meaning.

         The phrase dangerous and unusual is first found in the Statute of Northampton

   2 Edw. 3, c. 3 (1328) and the lower courts misinterpretation of this phrase might be

   understandable if they were required to interpret 14th Century case law. However,

   even a cursory search of the phrase reveals that courts in the 20th century have

   already analyzed this phrase correctly.

         The Supreme Court of North Carolina correctly interpreted the dangerous and

   unusual language in the historical context as to how it was originally understood.

   See e.g. State v. Dawson, 272 N.C. 535, 159 S.E.2d 1, 1968 N.C. LEXIS 699. In

   District of Columbia v. Heller, Justice Scalia wrote:

         [w]e also recognize another important limitation on the right to keep
         and carry arms. Miller said, as we have explained, that the sorts of

                                             6
Case 1:19-cv-00183-ACK-WRP Document 58 Filed 04/14/20 Page 8 of 12             PageID #: 605



         weapons protected were those “in common use at the time.” 307 U.S.,
         at 179, 59 S.Ct. 816. We think that limitation is fairly supported by the
         historical tradition of prohibiting the carrying of “dangerous and
         unusual weapons.”

   Dist. of Columbia v. Heller, 554 U.S. 570, 627, 128 S. Ct. 2783, 2817, 171 L. Ed.

   2d 637 (2008). The dangerous and unusual doctrine applies to the manner in which

   the right is exercised. In this context, the Common Law’s definition of “dangerous”

   was any item that could be used to take human life through physical force.

   (“[S]howing weapons calculated to take life, such as pistols or dirks, putting [the

   victim] in fear of his life … is … the use of dangerous weapons” United States v.

   Hare, 26 F. Cas. 148, 163 - 64 (C.C.D. Md.1818)). “Any dangerous weapon, as a

   pistol, hammer, large stone, &c. which in probability might kill B. or do him some

   great bodily hurt” See Baron Snigge v. Shirton 79 E.R. 173 (1607). In this context,

   “unusual” meant to use a protected arm in a manner which creates an affray. Timothy

   Cunningham’s 1789 law dictionary defines an affray as “to affright, and it formerly

   meant no more, as where persons appeared with armour or weapons not usually

   worn, to the terror.”

         The longstanding prohibition on the carrying of “dangerous and unusual

   weapons” refers to types of conduct with weapons. A necessary element of this

   common law crime of affray, to which the “dangerous and unusual” prohibition

   refers, had always required that the arms be used or carried in such manner as to

   terrorize the population, rather than in the manner suitable for ordinary self-defense.

                                             7
Case 1:19-cv-00183-ACK-WRP Document 58 Filed 04/14/20 Page 9 of 12            PageID #: 606



         Heller’s first source on the topic, Blackstone, offered that “[t]he offence of

   riding or going armed, with dangerous or unusual weapons, is a crime against the

   public peace, by terrifying the good people of the land.” 4 William Blackstone,

   COMMENTARIES ON THE LAWS OF ENGLAND 148-49 (1769) (emphasis

   added). Blackstone referenced the 1328 Statute of Northampton, which, by the time

   of the American Revolution, English courts had long limited to prohibit the carrying

   of arms only with evil intent, “in order to preserve the common law principle of

   allowing ‘Gentlemen to ride armed for their Security.’” David Caplan, The Right of

   the Individual to Bear Arms: A Recent Judicial Trend, DET. L. C. REV. 789, 795

   (1982) (citing Rex v. Knight, 90 Eng. Rep. 330 (K.B. 1686)). “[N]o wearing of arms

   is within the meaning of this statute, unless it be accompanied with such

   circumstances as are apt to terrify the people,” by causing “suspicion of an intention

   to commit an[ ] act of violence or disturbance of the peace.” TREATISE ON THE

   PLEAS OF THE CROWN, ch. 63, § 9 (Leach ed., 6th ed. 1788); see Joyce Lee

   Malcolm, TO KEEP AND BEAR ARMS: THE ORIGINS OF AN ANGLO-

   AMERICAN RIGHT 104-05 (1994).

         Heller’s additional citations regarding the “dangerous and unusual” doctrine

   are in accord. “[T]here may be an affray, where there is no actual violence; as where

   a man arms himself with dangerous and unusual weapons, in such a manner, as will

   naturally diffuse a terrour among the people.” James Wilson, WORKS OF THE


                                             8
Case 1:19-cv-00183-ACK-WRP Document 58 Filed 04/14/20 Page 10 of 12           PageID #:
                                    607


 HONOURABLE JAMES WILSON (Bird Wilson ed., 1804) (footnote omitted)

 (emphasis added). “It is likewise said to be an affray, at common law, for a man to

 arm himself with dangerous and unusual weapons, in such manner as will naturally

 cause terror to the people.” John A. Dunlap, THE NEW-YORK JUSTICE 8 (1815)

 (emphasis added).

       Riding or going armed with dangerous or unusual weapons, is a crime
       against the public peace, by terrifying the people of the land … But here
       it should be remembered, that in this country the constitution
       guar[]anties to all persons the right to bear arms; then it can only be a
       crime to exercise this right in such a manner, as to terrify the people
       unnecessarily.

 Charles Humphreys, A COMPENDIUM OF THE COMMON LAW IN FORCE IN

 KENTUCKY 482 (1822); see also Heller, at 588 n.10 (quoting same). It is the

 manner of how the right is exercised, not the type of weapon that is carried, that

 constitutes the crime.

       “[T]here may be an affray … where persons arm themselves with dangerous

 and unusual weapons, in such manner as will naturally cause a terror to the people.”

 William Oldnall Russell, A TREATISE ON CRIMES AND INDICTABLE

 MISDEMEANORS 271 (1826). But:

       it has been holden, that no wearing of arms is within [meaning of
       Statute of Northampton] unless it be accompanied with such
       circumstances as are apt to terrify the people; from whence it seems
       clearly to follow, that persons of quality are in no danger of offending
       against the statute by wearing common weapons … in such places, and
       upon such occasions, in which it is the common fashion to make use of

                                           9
Case 1:19-cv-00183-ACK-WRP Document 58 Filed 04/14/20 Page 11 of 12              PageID #:
                                    608


       them, without causing the least suspicion of an intention to commit any
       act of violence, or disturbance of the peace.
 Id. at 272.
       The other treatises Heller cites in support of the “dangerous and unusual”

 doctrine are in accord, as are the cases Heller cites. See O’Neill v. State, 16 Ala. 65,

 67 (1849) (affray “probable” “if persons arm themselves with deadly or unusual

 weapons for the purpose of an affray, and in such manner as to strike terror to the

 people”) (emphasis added); State v. Langford, 10 N.C. (3 Hawks) 381, 383-384

 (1824) (affray “when a man arms himself with dangerous and unusual weapons, in

 such a manner as will naturally cause a terror to the people”) (emphasis added);

 English v. State, 35 Tex. 473, 476 (1871) (affray “by terrifying the good people of

 the land”). In fact, one does not even need to be armed with a firearm to commit the

 crime of affray under the dangerous and unusual doctrine. See State v. Lanier, 71

 N.C. 288, 290 (1874) (riding horse through courthouse, unarmed, is “very bad

 behavior” but “may be criminal or innocent” depending on whether people alarmed).

                                   III.    Conclusion

       Butterfly knives are not “dangerous and unusual” and they are afforded

 Second Amendment protection.             Under any level of heightened scrutiny,

 Defendants’ ban fails, and as such, Defendants’ Motion for Summary Judgment

 should be denied and Plaintiffs’ Motion granted.

               Respectfully submitted, this the 14th day of April, 2020.


                                            10
Case 1:19-cv-00183-ACK-WRP Document 58 Filed 04/14/20 Page 12 of 12   PageID #:
                                    609


       /s/ Alan Beck
       Alan Alexander Beck

       /s/ Stephen D. Stamboulieh
       Stephen D. Stamboulieh
       Stamboulieh Law, PLLC
       *Admitted Pro Hac Vice




                                      11
